Citation Nr: 1527441	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-15 551 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an increased rating for bilateral pes planus in excess of 30 percent.

2.  Entitlement to an initial rating for degenerative disc disease (DDD) of the thoracolumbar spine in excess of 20 percent.  

3.  Entitlement to service connection for residuals of a broken left arm, diagnosed as degenerative joint disease (DJD), as secondary to the service-connected spine and pes planus disabilities.

4.  Entitlement to service connection for a left knee disorder, diagnosed as DJD, as secondary to the service-connected spine and pes planus disabilities.

5.  Entitlement to service connection for a right knee disorder, diagnosed as DJD, as secondary to the service-connected spine and pes planus disabilities.

6.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to January 1946.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran testified before the undersigned in a May 2015 Travel Board hearing, the transcript of which is included in VBMS. 

In Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  That is, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability.  

In the present case, the July 2012 VA examination report (discussed in detail below) demonstrates that the Veteran's service-connected pes planus disability impacts his ability to work due to pain and instability with prolonged weight bearing.  As such, the Board finds that there is an indication in the record that reasonably raises a claim of entitlement to a TDIU.  Accordingly, the issue of entitlement to a TDIU has been added for consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of (1) an initial rating in excess of 20 percent for DDD of the thoracolumbar spine; (2) service connection for residuals of a broken left arm, diagnosed as DJD, as secondary to the service-connected spine and pes planus disabilities; (3) service connection for a left knee disorder, diagnosed as DJD, as secondary to the service-connected spine and pes planus disabilities; 
(4) service connection for a right knee disorder, diagnosed as DJD, as secondary to the service-connected spine and pes planus disabilities; and (5) entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Throughout the course of the appeal, the Veteran's bilateral pes planus disability has been manifested by pain upon use of feet, pain accentuated on use, decreased longitudinal arch height on weight-bearing, and marked pronation; his symptoms are not relieved with use of orthotics and result in functional impairment with symptoms of pain and instability with prolonged weight bearing.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent rating, but no higher, for bilateral pes planus have been met for the entire rating period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied with respect to the increased rating issue decided herein.  The RO sent the Veteran a letter in April 2012 that informed him of the requirements needed to establish an increased rating for pes planus.  The notice letters advised the Veteran that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.  In accordance with the requirements of VCAA, the VA letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain. 

The Board is satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes service treatment records, post-service VA treatment records, and the Veteran's statements, to include the May 2015 Board hearing transcript.

In addition, the Veteran has been afforded an adequate examination on the issue of increased rating for service-connected pes planus.  VA provided the Veteran with an examination in July 2012.  The Veteran's history was taken and a complete examination was conducted.  Conclusions reached and diagnoses given were consistent with the examination report.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



Rating for Bilateral Pes Planus-Law and Analysis

The Veteran contends that he is entitled to a rating in excess of 30 percent for his bilateral pes planus.

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See U.S.C.A. § 1155. Separate diagnostic codes identify the various disabilities.  In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of a veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, the regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided. 
38 C.F.R. § 4.14. 

When evaluating musculoskeletal disabilities that are at least partly rated on the basis of range of motion, VA must consider granting a higher rating in cases in which the veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (including during flare-ups or with repeated use), assuming these factors are not already contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  

The Veteran's bilateral pes planus disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a 30 percent rating is warranted for severe bilateral flatfoot, which includes symptoms such as objective evidence of marked deformity, pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 50 percent rating is warranted for pronounced bilateral flatfoot, which includes symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo Achillis on manipulation, and not improved by orthopedic shoes or appliances.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's bilateral pes planus disability more nearly approximates a 50 percent rating under Diagnostic Code 5276.

The evidence includes a July 2012 VA examination.  During the evaluation, the Veteran reported that his foot disability has caused him to lose his footing and fall frequently.  Upon physical examination of the Veteran's feet, the examiner noted that the Veteran had pain upon use of feet, pain accentuated on use, decreased longitudinal arch height on weight-bearing, and marked pronation.  The examiner noted that these symptoms were not relieved with use of orthotics and resulted in functional impairment with symptoms of pain and instability with prolonged weight bearing.

The Board finds that the Veteran's bilateral foot disability mostly reflects symptoms contemplated by both the 30 percent and 50 percent rating criteria under Diagnostic Code 5267.  The Board notes that Diagnostic Code 5276 does not employ successive rating criteria.  In other words, it is entirely possible for an individual to have all the criteria for a 50 percent disability rating without having most of the criteria for a 30 percent disability rating; therefore, an assessment under 38 C.F.R. 
§ 4.7 is essential to any rating under that code.  The Board also notes that the conjunctive form is not specifically employed in the enumeration of rating criteria under Diagnostic Code 5276; therefore, it is not required that all the manifestations that are listed be shown.  See Dyess v. Derwinski, 1 Vet. App. 448 (1991); see also Camacho v. Nicholson, 21 Vet. App. 360, 366 (2007) (the cases in which the CAVC has indicated that 38 C.F.R. § 4.21 applies are those in which the diagnostic criteria are not clearly joined in the conjunctive). 

Here, the Veteran's symptoms of marked pronation and the lack of improvement by orthopedic shoes are symptoms contemplated in the 50 percent rating criteria.  Pain accentuated on use is specifically considered in the 30 percent rating criteria.  Where there is a question as to which of two ratings should be applied (i.e., 30 percent or 50 percent), the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7. 

Accordingly, and resolving reasonable doubt in the Veterans favor, the Board finds that the bilateral pes planus disability warrants a 50 percent disability evaluation for the entire increased rating period on appeal.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's bilateral foot disability.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. 3.321(b)(1). 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's bilateral foot disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required.  The schedular rating criteria for the bilateral foot disability specifically provides for disability ratings based on a combination of history, symptoms, and clinical findings.  The schedular rating criteria for the Veteran's bilateral foot disability specifically provide for ratings based on pain and other orthopedic factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca. 
In this case, considering the lay and medical evidence, the bilateral flat foot disability was manifested by the Veteran was found to have pain upon use of feet, pain accentuated on use, decreased longitudinal arch height on weight-bearing, and marked pronation.  These symptoms are not relieved with use of orthotics and resulted in significant functional impairment with symptoms of pain and instability with prolonged weight bearing. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the 
Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the Veteran's disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities. 

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.


ORDER

A rating of 50 percent, but no higher, for bilateral pes planus is granted.


REMAND

DDD of the Spine 

The Veteran is currently in receipt of a 20 percent rating for DDD of the thoracolumbar spine.

During the May 2015 Board hearing, the Veteran testified his back disability had worsened.  He also testified that he received different stretching exercises from VA and a new brace.  See Hearing Transcript at pg. 4.  The Veteran further stated that he was unable to walk up steps and could not stand for long periods of time.  See Hearing Transcript at pg. 5.  The Veteran was last afforded a VA spine examination in July 2012, approximately three years ago.  Given the Veteran's reports of worsening symptoms, the Board finds that a remand is necessary so that the Veteran may be afforded a new VA examination to ascertain the current severity of his service-connected spine disability.

Bilateral Knee Disorder

The Veteran was denied service connection for a bruised right knee in a March 1946 rating decision.  The Veteran did not appeal the 1946 rating decision.  In Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008), the United States Court of Appeals for the Federal Circuit determined that in claims to reopen where a previous final determination was limited to a specific diagnosis, a claim of service connection for a diagnosis other than the specific one previously adjudicated is a separate and distinct claim, rather than becoming part and parcel of the claim previously finally decided.  A change in diagnosis or specificity of a claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  See 
38 C.F.R. §§ 4.13, 4.125.

In this case, the Veteran's current claim for service connection for a right knee disorder includes a diagnosis of right knee DJD, rather than for a bruised right knee.  As such, this represents a new diagnosis and, therefore, new and material evidence is not necessary to consider this claim.  See also Ephraim v. Brown, 82 F.3d 399, 401 (1996) (the Federal Circuit found that "a newly diagnosed disorder, whether or not medically related to a previously diagnosed disorder, cannot be the same when it has not been previously considered.").

The Veteran has consistently reported that his right and left knee disorders are secondary to his service-connected spine and pes planus disabilities.  Essentially, the Veteran maintains that, due to a change in gait as a result of back and foot pain, his knees have progressively worsened over time.

The Veteran was afforded a VA knee examination in July 2012.  The examiner reviewed the claims file and diagnosed the Veteran with bilateral knee DJD, confirmed by x-ray.  During the evaluation, the Veteran stated that he slipped and fell and injured his knee in 1978 while at work.  The Veteran stated that he was on workers' compensation for some time and required a cast, although he did not break his leg.  The knee was swollen and required draining.  Neither the Veteran nor the VA examiner specified whether this injury occurred to the right or left knee.  The examiner then opined that, because it had already been deemed due to a workers' compensation injury, the Veteran's knee condition was less likely than not "proximately due to his flat foot condition." 

The Board finds the July 2012 VA examination to be inadequate for several reasons.  Although the Veteran stated that he injured one knee at work after service separation, the examiner based the negative nexus opinion (for both knees) on this post-service injury.  Further, the examiner did not opine as to whether either knee was aggravated by the service-connected pes planus disability.  Moreover, the examiner did not opine as to whether the Veteran's DJD of the knees was caused or aggravated by the service-connected spine disability.  For these reasons, the Board finds that a new VA examination and medical opinion is warranted.  

Further, given the Veteran's reports of a post-service injury to one of his knees, a request should be made on remand for Workers' Compensation records.  38 C.F.R. § 3.159(c)(2).

Left Arm Disorder

The Veteran has reported that he fractured his left arm in approximately 2009.  He stated that he fell due to instability from his pes planus disability.  See Veteran's statements in July 2012 VA examination report.  The Veteran has also testified that he fell and broke his arm as a result of his spine disability.  See May 2015 Board Hearing Transcript at pg. 14.

The July 2012 VA examiner diagnosed the Veteran with DJD of the left arm and status post fracture of the AC joint.  The examiner then opined that the Veteran's fractured left arm "was not due to his flatfoot condition."  In support of this opinion, the examiner stated that, at the time of his arm fracture, the Veteran was in acute renal failure, which could have caused weakness and lightheadedness.  The examiner also stated that "It would be impossible to reliably state that the veteran's fall was due to instability from his flatfoot condition when he also had other comorbidities that could be responsible for a fall."

The Board finds that a new VA examination is warranted.  Specifically, the examiner did not opine as to whether the Veteran's status post left arm fracture, now diagnosed as DJD, was aggravated by the service-connected pes planus disability.  Moreover, the examiner did not opine as to whether the Veteran's left arm fracture was caused or aggravated by the service-connected spine disability.  For these reasons, the Board finds that a new VA examination and medical opinion is warranted.  

TDIU 

As noted above, the July 2012 VA examiner stated that the Veteran's service-connected pes planus disability impacted his ability to work due to pain and instability with prolonged weight bearing.  Further, the examiner also noted that the Veteran's nonservice-connected knee and arm disorders also impacted his ability to work.  

As a decision with respect to the claims being remanded may affect the claim for a TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with those claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Thus, adjudication of the TDIU claim is deferred until adjudication of the service connection and increased rating issues on appeal.
  
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any outstanding VA treatment records and associate them with the electronic claims file.

2.  Ask the Veteran for pertinent information (date, where claim was filed, etc.) concerning any claim he filed with Workers' Compensation concerning his workplace accident to the Veteran's knee in 1978.  After securing a release if necessary, records concerning his claim should be requested from the appropriate agency.  If no records are obtainable, the RO/AMC should notify the Veteran accordingly.

3.  Schedule the Veteran for a VA spine examination in order to assess the current severity of his thoracolumbar spine disability.  Any and all indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  The relevant documents in the claims file should be reviewed by the VA examiner in connection with the examination.

4.  Schedule the Veteran for a VA orthopedic examination in order to assist in determining the etiology of his currently diagnosed bilateral knee and left arm disorders.  The claims folder, to include copies of microfiche records, must be made available to the examiner for review.  The examiner should review the entire claims folder.  The VA examiner should respond to the following:

(a)  State whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's currently diagnosed DJD of the right or left knee disorders are either caused or permanently aggravated by the service-connected pes planus and/or thoracolumbar spine disabilities.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

(b)  State whether it is at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's left arm disorder, diagnosed as DJD,  is either caused or permanently aggravated by the service-connected pes planus and/or thoracolumbar spine disabilities.  If it is determined that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected condition before the onset of aggravation.

The examiner should note that "aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

The examiner must provide a complete rationale for his or her opinions with references to the evidence of record.

5.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


